                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

In re:                                                        Case No. 21-40083

LOVES FURNITURE INC.,                                         Chapter 11

            Debtor.                                           Judge Thomas J. Tucker
_____________________________/

    ORDER GRANTING IN PART, AND DENYING IN PART, MOTION TO QUASH
          SUBPOENAS FILED BY US ASSETS, ET AL. (DOCKET # 589),
             AND CANCELING SEPTEMBER 15, 2021 HEARING

        This case is before the Court on a motion to quash subpoenas, entitled “Third Parties US
Assets, Inc., Jeff Love, Dave Aarant, US Realty Acquisitions, White Oak Station, Penguin Point,
and Del Roy’s Collective Motion to Quash Subpoenas And/Or For a Protective Order Pursuant to
Fed.R.Civ.P. 45[(d)](3)(A) and Fed.R.Bankr.P. 9016” (Docket # 589, the “Motion”). The
Official Committee of Unsecured Creditors (the “Committee”) and Shift4 Payments, LLC filed
objections to the Motion (Docket ## 596, 601). The Motion currently is scheduled for an
adjourned hearing to be held on September 15, 2021 at 12:00 p.m.

      The Court now concludes that a hearing on the Motion is not necessary, and that the
Motion should be granted in part and denied in part, as provided by this Order.

         The Court finds and concludes as follows.

        First, the Motion is correct in arguing that the place of the document production required
by the subject subpoenas, with respect to both electronically stored information and paper
documents, must be within the geographic area described in Fed. R. Civ. P. 45(c)(2)(A). This
means that Dallas, Texas is a suitable location. Detroit, Michigan is not.

        Second, the Court rejects Movants’ arguments in the Motion that compliance with the
subject subpoenas would be unduly burdensome, and unduly expensive, and that the scope of the
documents to be produced is overly broad. The Court already rejected these arguments, in its
oral ruling during the hearing held on June 16, 2021. That hearing concerned the Committee’s
Rule 2004 motion,1 to which the Movants had objected. In opposing the Rule 2004 Motion,
these same Movants all made the same arguments about undue burden and overbreadth. But the
Court rejected those arguments. In its oral ruling, the Court stated, among other things:



         1
          “Motion of the Official Committee of Unsecured Creditors for an Order Under Fed. R. Bankr.
P. 2004 Directing Certain Parties to Produce Documents and Appear for Examination” (Docket # 428,
the “Rule 2004 Motion”).



   21-40083-tjt     Doc 636     Filed 09/09/21     Entered 09/09/21 09:55:56         Page 1 of 4
          With respect to Rule 2004, I do find and conclude that there is
          cause, ample cause, shown for the Court to order the relief
          requested under Federal Bankruptcy Rule 2004(b) and 2004(c), not
          only with respect to the scope of discovery . . . that is permitted by
          that Rule which is extremely broad, . . . but also bearing in mind
          there is no requirement in the Rules, nor any case law that’s
          binding in this Court at least, for the proposition that a party must
          give the subject of a Rule 2004 examination or document
          production subpoena all the protections of the Federal Rules of
          Civil Procedure that apply to discovery in adversary proceedings or
          in federal civil actions under the Federal Rules of Civil Procedure.
          And I am not going to impose such a requirement.

          I do note, however, that protections of parties who are subpoenaed
          based on Rule 2004 do have built-in protections in the form of the
          fact that Federal Bankruptcy Rule 2004(c) . . . really ties in Federal
          Bankruptcy Rule 9016, which makes applicable Rule 45 of the
          Federal Rules of Civil Procedure, which rule of course includes
          within it, protections of various kinds that are afforded to parties
          who are the recipients of subpoenas for examination or documents.
          So the provisions and protections of that rule will apply and the
          procedures under that rule will apply with respect . . . to parties
          who receive subpoenas and my ruling on the Rule 2004 motion
          will not prevent any of that. And that is in my view, ample
          protection for the rights, due process rights, and any other rights of
          the parties who are going to be the subject of these subpoenas.

          The argument that these document requests that are built into
          these proposed subpoenas are not narrowly tailored enough in
          my view is not shown and I am not persuaded of that at all. In
          my view, . . . while the scope of the documents requested and
          discovery requested is broad, Rule 2004 permits it to be broad
          if cause is shown, and I think cause is shown. The subject
          matter that may be inquired into is set out in Rule 2004(b) and is
          extremely broad. I don’t see that the categories here are in any
          way unduly burdensome or overly broad. Now that doesn’t
          mean that particular parties might not be able to make an objection
          of that type based on Federal Civil Rule 45 and have an
          opportunity be heard about a more specific argument to that
          effect after they are subpoenaed, but that’s certainly no guarantee
          this Court is going to agree with that. This request for
          documents and Rule 2004 examinations . . ., I think by its nature,
          given . . . the nature of this Chapter 11 case, Loves Furniture


                                            2


21-40083-tjt   Doc 636    Filed 09/09/21        Entered 09/09/21 09:55:56       Page 2 of 4
                  case, what happened with the Debtor both pre-petition and
                  post-petition, is really a pretty compelling basis in my view for
                  a comprehensive review of documents of the type that are
                  described in the categories of these proposed subpoenas,
                  including the proposed subpoena to US Assets in Exhibit 6-C
                  to the motion. So the motion will be granted.

(emphasis added).2

        The Court now reiterates its prior rulings, that the lists of documents in the subpoenas are
not overly broad or unduly burdensome. It follows that production of the documents would not
be unduly expensive for the Movants — expensive to some extent, perhaps, but not unduly so
under the circumstances of this bankruptcy case. And while the Court’s June 16 ruling stated
that a subpoenaed party might be able to make “a more specific argument” of overbreadth or
undue burden, the Motion does not present any more specific arguments on these subjects than
the Movants presented in opposing the Rule 2004 Motion.3 And the Movants’ proposed order,
filed with the Motion, is stark in its lack of specificity. In pertinent part, it merely asks the Court
to order that:

                  2. The Committee must narrow the scope of the discovery requests
                  to what is truly necessary for discovery;

                  3. A protective order shall be imposed protecting the US Assets
                  Parties from undue burden and expense;4

This wording in the Motion’s proposed order is too vague and general to be of any practical use.

       Third, the Motion’s various arguments that the Committee is failing to pursue potential
claims against parties other than the Movants is not a valid basis for objecting to the subpoenas at
issue. Such objection is overruled.



        2
          The quotation is an excerpt taken from the Court’s audio recording of the June 16, 2021
hearing, which is on file at Docket # 483, beginning at approximately 12:50 p.m.
        3
           The Motion makes reference to the Movants having filed objections to the subpoenas (Docket
# 543), on July 7, 2021 (See Motion at pdf p. 2 of 29). And those objections make some arguments that
the Movants might contend are more specific than the arguments made in the Motion. But the Court
finds otherwise. Moreover, the objections were stricken by the Court’s Order filed July 8, 2021 (Docket
# 544). And the Motion does not reassert any of the arguably more specific arguments that were in the
objections. Finally, merely filing the objections does not, by itself, properly bring any of the arguments
in the objections before the Court.
        4
            Motion at pdf p. 21 of 29.

                                                    3


   21-40083-tjt       Doc 636      Filed 09/09/21       Entered 09/09/21 09:55:56         Page 3 of 4
       Fourth, the Court finds the other arguments in the Motion unpersuasive.

       Accordingly,

       IT IS ORDERED that:

1. The Motion (Docket # 589) is granted to the extent of the relief provided in paragraph 2 of
this Order, below, but in all other respects the Motion is denied.

2. Except to the extent that the parties agree otherwise in writing, the place of the document
production required by the subject subpoenas, with respect to both electronically stored
information and paper documents, must be at the Dallas, Texas law office of the Committee’s
counsel: Foley & Lardner LLP, 2021 McKinney Ave., #1600, Dallas, Texas 75201.

3. To the extent the Movants and/or the Committee request attorney fees or expenses incurred in
connection with the Motion, such relief is denied as to all parties.

4. This Order is without prejudice to the right of the Committee, in response to the objections
that were filed (even though stricken) and served on July 7, 2021 (Docket # 543), to file a motion
to compel production and for related relief, under Fed. R. Civ. P. 45(d)(2)(B).

5. The adjourned hearing on the Motion, currently scheduled for September 15, 2021 at 12:00
p.m., is cancelled as no longer necessary.


Signed on September 9, 2021




                                                4


  21-40083-tjt     Doc 636     Filed 09/09/21       Entered 09/09/21 09:55:56     Page 4 of 4
